Citation Nr: 1456666	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-24 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent for residuals, shell fragment wound (SFW), left forearm, Muscle Group VII.

5.  Entitlement to an initial rating in excess of 10 percent for residuals, SFW, left thigh, Muscle Group XIV.

6.  Entitlement to an initial rating in excess of 10 percent for residual scars, SFW, right hand/thumb and right upper back.

7.  Entitlement to an initial compensable rating for residual scar, SFW, right face.

8.  Entitlement to a 10 percent rating (or evaluation) based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1967 to June 1969.  He is in receipt of the Combat Infantryman Badge (CIB) and the Purple Heart Medal, among other military citations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  At March 2010 VA medical examinations, the Veteran reported that he was laid off from his position as a welder and machine line worker after his plant closed approximately in 2009.  It was noted that the SFW residual muscle and scar disabilities caused no significant effects on occupation and no effects on usual daily activities.  The Veteran has not contended and the evidence does not otherwise suggest that he is unemployable due to any service-connected disabilities.  For these reasons, the issue of entitlement to a TDIU is not raised. 


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran does not have a current psychiatric disability, to include PTSD.

3.  The Veteran was exposed to loud noise during service.

4.  The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service or continuous symptoms of bilateral sensorineural hearing loss since service.

5.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

6.  The Veteran currently has a bilateral hearing loss disability for VA disability compensation purposes.

7.  Bilateral sensorineural hearing loss is not causally related to service, to include in-service noise exposure.

8.  Tinnitus symptomatology had its onset during service and has continued since service.    

9.  Throughout the rating period, the muscle injury to Muscle Group VII (flexors of the carpus) of the left forearm and hand was manifested by intermuscular scarring; tissue loss and loss of deep fascia or muscle substance; no residual nerve, tendon, or bone damage; no muscle herniation; normal muscle strength; no limitation of joint motion due to muscle disease or injury; no pain, decreased coordination, increased fatigability, weakness, or uncertainty of movement; and a deep and adherent residual scar on the left forearm measuring 2.25 x 0.5 that was not painful or tender to the touch.  The muscle injury to Muscle Group VII had no significant effects on occupation and no effect on usual daily activities.  

10.  Throughout the rating period, the muscle injury to Muscle Group XIV (rectus femoris) of the left thigh was manifested by intermuscular scarring; tissue loss and loss of deep fascia or muscle substance; no residual nerve, tendon, or bone damage; no muscle herniation; generally normal muscle strength with intermittent weakness in the left leg when lifting objects; no limitation of joint motion due to muscle disease or injury; intermittent pain with cold weather; intermittent numbness in the area of the wound; no decreased coordination, increased fatigability, or uncertainty of movement; and a deep and adherent residual scar on the left forearm measuring 4.5 x 1.5 cm residual scar on the left anterior thigh, which is deep, adherent, and not painful or tender to the touch.  The muscle injury to Muscle Group XIV had no significant effects on occupation and no effect on usual daily activities. 

11.  For the entire rating period, the right upper back and right hand scar disabilities were each manifested by pain at times, caused no disabling effects, and covered an area less than 6 square inches.  

12.  Throughout the rating period, the right facial scar disability was manifested by hypo- or hyper-pigmentation, with an abnormal pigmentation area greater than 6 square inches, and discoloration that was lighter than normal; measured 0.5 cm by 0.2 cm; was not painful; had no signs of skin breakdown; was superficial;  had no inflammation, no edema, or keloid formation; no abnormal texture; no underlying soft tissue loss; no indurated or inflexible skin; no elevated or depressed contour; was not adherent to underlying tissue; and had no other disabling effects.

13.  The Veteran has been assigned a schedular disability rating of at least 10 percent for the service-connected disabilities for the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, claimed as PTSD, are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154(b), 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for an initial rating in excess of 10 percent for residuals, SFW, left forearm, Muscle Group VII, are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, DC 5307 (2014).

5.  The criteria for an initial rating in excess of 10 percent for residuals, SFW, left thigh, Muscle Group XIV, are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, DC 5314 (2014).

6.  The criteria for an initial rating in excess of 10 percent for residual scars, SFW, right hand/thumb and right upper back, are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, DC 7804 (2014).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for residual scar, SFW, right face, are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, DC 7800 (2014).

8.  As a disability rating of at least 10 percent has been assigned for the entire period on appeal, the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities is rendered moot.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.324 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the January 2010 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

The Veteran is also challenging the initial disability ratings assigned following the grant of service connection for the SFW residuals involving Muscle Groups VII and XIV and the residual scar disabilities on the right upper back, right hand/thumb, and right face.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 
19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA for the initial rating appeals.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record.  The Veteran has not provided any information regarding post-service treatment.    

The AOJ also provided the Veteran with VA medical examinations in connection with the appeals in March 2010.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeals.  The VA examiners considered an accurate history of the claimed disabilities as obtained through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed thorough examinations of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examinations.  For these reasons, the Board finds that the medical examination reports are adequate, and there is no need for further medical examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims decided herein.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus.  Sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that diagnosis.  Walker, 708 F.3d at 1331.  As explained below, the Veteran does not have a psychiatric disability. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as sensorineural hearing loss (as an organic disease of the nervous system) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. 
§ 3.304(d) (2014).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996). 

In this case, the Veteran is in receipt of the CIB and PH, which denote combat service, and is entitled to the presumption afforded combat veterans under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The Veteran has stated that he had traumatic experiences (i.e., stressor events) during combat service when he was hit by shrapnel and witnessed other soldiers who had been wounded or killed during combat service in Vietnam.  He also has stated that he suffered acoustic trauma during service when he was regularly exposed to the loud noises of mortar fire, mortar explosions, artillery fire, and explosions during combat service in Vietnam. The account of being wounded and witnessing others who had been wounded or killed during service, as well as being exposed to combat noise, is consistent with the circumstances, conditions, or hardships of his combat service; therefore, the Veteran's lay account of in-service combat stressor events and combat noise exposure is sufficient to establish service incurrence even in the absence of in-service documentation of the injury.

Service Connection Analysis for an Acquired Psychiatric Disability

The Veteran contends that he currently suffers from PTSD due to several traumatic stressor events that occurred during combat service in the Republic of Vietnam, to include being wounded by shrapnel and witnessing other soldiers being wounded or killed.  He seeks service connection on this basis.  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran has a current psychiatric disability, to include PTSD, for which service connection may be granted.  Although the Veteran's lay account of in-service combat stressor events is sufficient to establish service incurrence, the evidence shows that the Veteran does not suffer from any resultant psychiatric disability.  After interview and mental examination of the Veteran and review of the record, the March 2010 VA medical examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In support of the medical opinion, the VA examiner noted that the Veteran was exposed to traumatic experiences in Vietnam, which met the full criterion A (stressor events) for PTSD; however, the VA examiner then noted that the traumatic events from service, while deeply upsetting when recalled by the Veteran, did not result in significant re-experiencing, numbing, avoidance, or hyperarousal.  The March 2010 VA examiner explained that the Veteran reported that he had generally been able to enjoy his life, to work successfully, and to be close to others.  The March 2010 VA examiner further wrote that there was no lasting distress and, thus, no diagnosis of any mental disorder was noted.      

Because the March 2010 VA examiner had adequate information and data on which to base the medical opinion and provided sound rationale for the medical opinion, the March 2010 VA medical opinion is of significant probative value.  There is no competent opinion to the contrary of record.  

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Kahana, 
24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  In this case, the Veteran has denied receiving any psychiatric treatment and does not contend that he was ever diagnosed with a psychiatric disability.  See March 2010 VA PTSD examination report.  Consequently, the Veteran's purported opinion that he has a current psychiatric disability related to service is of no probative value and is outweighed by the March 2010 VA medical opinion that the Veteran suffers from no mental disorder, which is the only competent opinion evidence of record addressing the question of whether the Veteran has a current psychiatric diagnosis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Because a psychiatric disability is not demonstrated at any time during the period in this case, the criteria for service connection for an acquired psychiatric disability are not met, and the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hearing Loss

The Veteran contends that the current bilateral sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, is due to combat noise exposure during service.  He asserts that he was exposed to the loud noise of weaponry and combat while performing his duties as a light weapons infantryman during his tour of duty in the Republic of Vietnam.  

After review of the lay and medical evidence of record, the Board finds that the evidence shows that the Veteran was exposed to loud noises (i.e., suffered acoustic trauma) during service.  The Veteran's DD Form 214 shows that he had Vietnam service, served as a light weapons infantryman, and is in receipt of the CIB and PH.  The Veteran has reported being exposed to loud noise during his period of service.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.  38 U.S.C.A. § 1154(b).  

The Board next finds that there were no chronic symptoms of bilateral sensorineural hearing loss during service.  The Veteran's service treatment records, which are complete, are absent of complaint of, report of, diagnosis of, or treatment for symptoms of hearing loss during service, and show hearing within normal limits bilaterally at the March 1969 service separation examination.  Also, on the March 1969 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had hearing loss.  

Because the Veteran's hearing in both ears was evaluated at the time of service separation and found to be within normal limits, and the Veteran was asked whether he then had or had ever had hearing loss at service separation and denied having hearing loss, and the Veteran acknowledged having other symptoms at the time of the March 1969 service separation examination such as pain or pressure in the chest and shortness of breath, the Board finds that bilateral sensorineural hearing loss is a condition that would have ordinarily been recorded during service; therefore, the service treatment records, which were generated contemporaneous to service and are likely to reflect accurately the Veteran's physical condition, and are complete, are of significant probative value and provide evidence against a finding of chronic symptoms of bilateral sensorineural hearing loss during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).    

Also, the weight of the lay and medical evidence shows no continuous symptoms of a bilateral sensorineural hearing loss disability since service separation, to include to a compensable degree within one year of service separation.  The earliest evidence indicating symptoms of bilateral sensorineural hearing loss is in November 2009, approximately forty years after service separation when the Veteran filed the current disability claim with VA.  The absence of evidence of complaint or diagnosis of bilateral sensorineural hearing loss for approximately four decades after service weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board finds that the weight of the evidence is against finding that the Veteran's bilateral hearing loss disability is otherwise causally or etiologically related to service, including in-service noise exposure.  After review of the record and consideration of the Veteran's in-service noise exposure, the March 2010 VA audiologist opined that the Veteran's bilateral hearing loss disability was less likely than not related to noise exposure during service.  When providing the rationale for the medical opinion, the March 2010 VA audiologist explained that the Veteran's service treatment records showed hearing within normal limits, the Veteran worked in a potentially hazardous noise environment for over forty years before and after military service, and records failed to show a decrease in hearing consistent with acoustic trauma.  

The March 2010 VA audiologist has specialized medical expertise and training in auditory matters, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  There is no competent medical opinion to the contrary of record.  For these reasons, the  March 2010 VA medical opinion is of significant probative value.    

Although the Veteran has asserted that the current bilateral sensorineural hearing loss disability is causally related to noise exposure during service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of bilateral sensorineural hearing loss.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing.  Thus, while the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between the bilateral sensorineural hearing loss disability, which was manifested many years after service separation, and active service, including combat noise exposure, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  For these reasons, the Veteran's purported opinion that the current hearing loss disability is the result of in-service noise exposure is of no probative value and outweighed by the March 2010 VA audiologist's medical opinion.  

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral sensorineural hearing loss and, consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107;  
38 C.F.R. § 3.102.

Service Connection Analysis for Tinnitus

The Veteran also seeks service connection for tinnitus, on the basis that he currently suffers from tinnitus as a result of combat noise exposure while serving in Vietnam as a light weapons infantryman.  He contends that he currently has ringing in the ears as a result of the acoustical trauma sustained in service and has had tinnitus since service.   

After review of the lay and medical evidence of record, the Board notes that there is both unfavorable and favorable evidence regarding the question of whether the Veteran has tinnitus causally related to the period of active service.  The service treatment records are absent of any complaint, finding, or treatment for tinnitus, and the Veteran's ears and ear drums were clinically evaluated as normal at the time of the March 1969 service separation examination.  Additionally, the March 2010 VA audiologist opined that tinnitus was at least as likely as not a symptom associated with the Veteran's bilateral sensorineural hearing loss, which was less likely as not related to in-service noise exposure.  

However, the Veteran has reported noise exposure during service, and noise exposure is consistent with the circumstances, conditions, and hardships of his combat service.  Also, at the March 2010 VA audiology examination, the Veteran related the onset of tinnitus symptoms to service.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran's account of having had tinnitus symptomatology since service is credible.   

Therefore, upon consideration of the foregoing, the Board finds that the evidence both for and against the material issue of whether the Veteran has had tinnitus symptomatology since active service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

     Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d).  

"Slight" muscle disability contemplates a simple wound of muscle without debridement or infection; service department record of superficial wound with brief treatment and return to duty, healing with good functional results, no cardinal signs or symptoms of muscle disability; and minimal scarring without evidence of fascial defect, atrophy, or impaired tonus, or impairment of function or metallic fragments retained in muscle tissue. 

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection; service department record or other evidence of in-service treatment for the wound with record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles; entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements. Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  Id. 

If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for SFW Residuals, Left Forearm, Muscle Group VII
	
For the entire rating period, the service-connected SFW residuals of the left forearm, Muscle Group VII, are rated at 10 percent under the criteria found at 
38 C.F.R. § 4.73, DC 5307.  DC 5307 governs the flexion of wrist and fingers and pertains to muscles arising from internal condyle of humerus, flexors of the carpus and long flexors of fingers and thumb, and pronator.  Under DC 5307, a noncompensable rating is assigned when impairment of the dominant or non-dominant hand is slight, a 10 percent rating is assigned when impairment of the dominant or non-dominant hand is moderate, a 30 percent rating is assigned for the dominant hand when impairment of the dominant hand is moderately severe and a 20 percent is assigned for the non-dominant hand when impairment is moderately severe, and a 40 percent rating is assigned when impairment of the dominant had is severe with a 30 percent assigned for the non-dominant hand when impairment is severe.  See 38 C.F.R. § 4.73, DC 5307.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the left forearm disability more closely approximates moderately severe impairment of the left arm so that the criteria for a 20 percent schedular rating under DC 5307 are met or approximated for any period.  Service treatment records show that, during a fire fight in December 1967, the Veteran sustained multiple fragment wounds to the left forearm, left thigh, and right hand, and underwent initial debridement.  There was no nerve or artery injury.  The wounds were left open, and the Veteran was evacuated to Japan for medical treatment.  The Veteran then underwent delay primary closure of the wounds of the left forearm and started physical and occupational therapy.  It was noted that he had function of the digits of the left hand.  By late December 1967, the Veteran returned to duty with a temporary profile for 30 days.  In January 1968, some continued problems due to the injuries were noted, and the profile was extended another 30 days.  In February 1968, the Veteran was returned to full duty status.  At the March 1969 service separation examination, the upper extremities were clinically evaluated as normal.  On the March 1969 service separation report of medical history, the Veteran reported that he had no residuals from the SFW to the left forearm.  

Throughout the rating period, the muscle injury to Muscle Group VII (flexors of the carpus) of the left forearm and hand was manifested by intermuscular scarring; tissue loss and loss of deep fascia or muscle substance; no residual nerve, tendon, or bone damage; no muscle herniation;  normal muscle strength; no limitation of joint motion due to muscle disease or injury; no pain, decreased coordination, increased fatigability, weakness, or uncertainty of movement; and a deep and adherent residual scar on the left forearm measuring 2.25 x 0.5 that was not painful or tender to the touch but had tingling and hypersensitivity.  The muscle injury to Muscle Group VII had no significant effects on occupation and no effect on usual daily activities.  The weight of the evidence shows that the muscle disability affecting the left forearm more closely approximates the schedular criteria for a 10 percent rating.  

The Board notes the evidence showing a wound to Muscle Group VII by multiple high velocity missiles, with debridement and intermuscular scarring, and hospitalization for approximately one month (i.e., prolonged hospitalization), which are all characteristics of injury contemplated in the 20 percent schedular rating under DC 5307; however, there is no record of consistent complaint of cardinal signs and symptoms of muscle disability for Muscle Group VII.  At the time of the March 1969 service separation examination, the Veteran denied having any residuals related to the muscle injury to left forearm, the upper extremities were clinically evaluated as normal.  The Veteran's complaints since filing the 2009 claim pertaining to the muscle injury to the left forearm are limited to the residual scar.  See, e.g., September 2010 Notice of Disagreement.  The evidence also shows no inability to keep up with work requirements.  At the March 2010 VA medical examinations, the Veteran reported that he worked as a welder and machine line worker until he was laid off approximately in 2009 when the plant closed.  The March 2010 VA medical examiner also noted that the left forearm muscle disability had no significant effects on occupation.  Furthermore, tests of strength and endurance show no impairment as muscle strength was normal without evidence of fatigability, weakness, or decreased coordination at the March 2010 VA medical examination.  38 C.F.R. § 4.56(d)(3).  For these reasons, the weight of the evidence shows a disability picture commensurate with moderate impairment of Muscle Group VII, and the schedular criteria for the 20 percent rating under DC 5307 are not met or approximated for the entire rating period.  

Initial Rating Analysis for SFW Residuals, Left Thigh, Muscle Group XIV

For the entire rating period, the service-connected SFW residuals of the left forearm, Muscle Group VII, are rated at 10 percent under the criteria found at 
38 C.F.R. § 4.73, DC 5314.  DC 5314 governs the extension of the knee and flexion of the hip and knee and pertains to muscles arising from anterior thigh group.  Under DC 5314, a noncompensable rating is assigned when impairment is slight, a 10 percent rating is assigned when impairment is moderate, a 30 percent rating is assigned when impairment is moderately severe, and a 40 percent rating is assigned when impairment is severe.  See 38 C.F.R. § 4.73, DC 5314.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the left thigh disability more closely approximates moderately severe impairment of the left thigh so that the criteria for a 20 percent schedular rating under DC 5314 are met or approximated for any period.  As stated above, service records show multiple fragment wounds to the left thigh during a fire fight in December 1967, which was treated with initial debridement and delay primary closure of the wounds of the left thigh approximately one week later.  Thereafter, the Veteran started physical and occupational therapy and, by late December, was returned to duty with a temporary profile for 30 days.  In January 1968, it was noted that the Veteran still had some pain in the leg with running, and the profile was extended another 30 days.  In February 1968, there was a swollen scar on the left thigh area and good muscle strength, and the Veteran returned to full duty status.  In March 1968, the Veteran was referred for additional physical therapy due to weakness, swelling, and loss of feeling in the left leg. At the time of the March1969 service separation examination, the Veteran reported no residuals of the muscle injury to the left thigh.

Throughout the rating period, the muscle injury to Muscle Group XIV (rectus femoris) of the left thigh was manifested by intermuscular scarring; tissue loss and loss of deep fascia or muscle substance; no residual nerve, tendon, or bone damage; no muscle herniation; generally normal muscle strength with intermittent weakness in the left leg when lifting objects; no limitation of joint motion due to muscle disease or injury; intermittent pain with cold weather; intermittent numbness in the area of the wound; no decreased coordination, increased fatigability, or uncertainty of movement; and a deep and adherent residual scar on the left forearm measuring 4.5 x 1.5 cm residual scar on the left anterior thigh, which is deep, adherent, and not painful or tender to the touch.  The muscle injury to Muscle Group XIV had no significant effects on occupation and no effect on usual daily activities. 

The Board notes the evidence showing a wound to Muscle Group XIV by multiple high velocity missiles, with debridement and intermuscular scarring, and hospitalization for approximately one month (i.e., prolonged hospitalization), which are all characteristics of muscle injury contemplated in the 20 percent schedular rating under DC 5314; however, there is no record of consistent complaint of cardinal signs and symptoms of muscle disability for Muscle Group XIV.  At the time of the March 1969 service separation examination, the Veteran denied having any residuals related to the muscle injury to the left thigh, and the lower extremities were clinically evaluated as normal.  The evidence also shows no inability to keep up with work requirements.  At the March 2010 VA medical examinations, the Veteran reported that he worked as a welder and machine line worker until he was laid off approximately in 2009 when the plant closed.  The March 2010 VA medical examiner also noted that the left thigh muscle disability had no significant effects on occupation.  Furthermore, tests of strength and endurance at the March 2010 VA medical examination showed no impairment as muscle strength was normal without evidence of fatigability, weakness, or decreased coordination.  38 C.F.R. 
§ 4.56(d)(3).  For these reasons, the weight of the evidence shows a disability picture commensurate with moderate impairment of Muscle Group XIV, and the schedular criteria for a rating in excess of 10 percent under DC 5314 are not met or approximated for the entire rating period.  

Initial Rating Analysis for Residual SFW Scars, Right Hand and Right Upper Back

For the entire rating period, the service-connected residual SFW scars of the right hand and right upper back are rated at 10 percent under the criteria found at 
38 C.F.R. § 4.118, DC 7804.  Under DC 7804, a 10 percent rating is prescribed for one or two scars that are unstable or painful; a 20 percent rating is prescribed for three or four scars that are unstable or painful; and a 30 percent rating is prescribed for five or more scars that are unstable or painful.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a rating in excess of 10 percent under DC 7804 are met or approximated.  The Veteran is in receipt of a 10 percent schedular rating under DC 7804 based on evidence that the two residual scars located on the right hand and right upper back are painful at times.  See August 2012 Report of General Information.  This is the maximum rating available for two painful scars under DC 7804.  

Although there are two additional residual scars on the left upper extremity on the left forearm above the wrist, and the left lower extremity on the anterior thigh, respectively, those scars do not demonstrate any compensable residuals (i.e., they are not painful, cover less than 12 square inches, and cause no disabling effects) and are encompassed in the 10 percent schedular ratings for the left forearm and left thigh muscle disabilities.  The right facial scar disability has a separate rating under DC 7800 for scar of the head, face, or neck due to other causes, to be discussed further below.        

The weight of the evidence is against finding that the criteria for a rating in excess of 10 percent under DC 7805 for "other" scar disabilities are met or approximated at any time during the rating period.  Under DC 7805, "other" scars are to be rated based on limitation of function of the part affected.  In this case, the right hand and right upper back scar disabilities demonstrate no disabling effects throughout the rating period; therefore, no initial rating in excess of 10 percent under DC 7805 is warranted.  No other diagnostic codes pertaining to scars are potentially applicable due to the size and location of the right hand and right upper back scar disabilities.   

Initial Rating Analysis for Residual SFW Scars, Right Face

For the entire rating period, the service-connected residual SFW right facial scar disability is rated at 0 percent (i.e., noncompensable) under the criteria found at 
38 C.F.R. § 4.118, DC 7800.  DC 7800 provides ratings for disfigurement of the head, face, or neck.  Under DC 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters). 

A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, DC 7800 (2014).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 10 percent rating under DC 7800 have been approximated for the entire rating period.  At the March 2010 VA medical examination, the VA medical examiner noted that the skin area with hypo- or hyper-pigmentation with an abnormal pigmentation area was greater than 6 square inches, with a discoloration that was lighter than normal.  Because the right facial scar disability demonstrates one characteristic of disfigurement, and resolving doubt in the Veteran's favor, the Board finds that the criteria for an initial 10 percent rating under DC 7800 are met for the entire rating period. 

An initial rating in excess of 10 percent is not warranted under DC 7800.  Throughout the rating period, the right facial scar measured 0.5 cm by 0.2 cm, was not painful, had no signs of skin breakdown, was superficial, and had no inflammation, no edema, or keloid formation.  The right facial scar disability also had no abnormal texture, no underlying soft tissue loss, no indurated or inflexible skin, no elevated or depressed contour, was not adherent to underlying tissue, and had no other disabling effects.  For these reasons, an initial rating in excess of 10 percent under DC 7800 are not met or approximated for the entire rating period.  

Extraschedular Referral Analysis 

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

Throughout the rating period, the muscle injury to Muscle Group VII (flexors of the carpus) of the left forearm and hand was manifested by intermuscular scarring; tissue loss and loss of deep fascia or muscle substance; no residual nerve, tendon, or bone damage; no muscle herniation; normal muscle strength; no limitation of joint motion due to muscle disease or injury; no pain, decreased coordination, increased fatigability, weakness, or uncertainty of movement; and a deep and adherent residual scar on the left forearm measuring 2.25 x 0.5 that was not painful or tender to the touch but had tingling and hypersensitivity.  The muscle injury to Muscle Group XIV (rectus femoris) of the left thigh was manifested by intermuscular scarring; tissue loss and loss of deep fascia or muscle substance; no residual nerve, tendon, or bone damage; no muscle herniation; generally normal muscle strength with intermittent weakness in the left leg when lifting objects; no limitation of joint motion due to muscle disease or injury; intermittent pain with cold weather; intermittent numbness in the area of the wound; no decreased coordination, increased fatigability, or uncertainty of movement; and a deep and adherent residual scar on the left forearm measuring 4.5 x 1.5 cm residual scar on the left anterior thigh, which is deep, adherent, and not painful or tender to the touch.  The muscle injury to Muscle Groups VII and XIV had no significant effects on occupation and no effect on usual daily activities. 

Also, for the entire rating period, the right upper back and right hand scar disabilities were manifested by pain at times, caused no disabling effects, and covered an area less than 6 square inches.  The right facial scar disability was manifested by hypo- or hyper-pigmentation with an abnormal pigmentation area was greater than 6 square inches, with a discoloration that was lighter than normal.

In this case, the Board does not find any symptoms or functional impairment for the muscle disabilities (Muscle Group VII and XIV) and residual scar disabilities (i.e., right upper back, right hand/thumb, and right face) not already encompassed by the current 10 percent ratings under  DC 5307, DC 5314, DC 7804, and DC 7800 for the entire rating period.  The schedular criteria for rating muscle disabilities reasonably describe all symptoms and functional impairment associated with the muscle injury to Muscle Group VII (involving flexion of the wrist and fingers) and Muscle Group XIV (involving extension of the knee and flexion of the knee and hip), and consider the history and manifestations of the muscle injury.  The schedular criteria for rating scar disabilities reasonably describe all symptoms and functional impairment associated with the scar disabilities, to include painful scars, scars covering a certain surface area (i.e., of a certain size), and various characteristics of facial disfigurement.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the symptoms and related functional impairment related to the left forearm and left thigh muscle injuries, as well as the symptoms and functional impairment associated with the residual scar disabilities, are fully contemplated by the schedular rating criteria.  

For these reasons, the Board finds that the symptoms and functional impairment associated with SFW residual muscle injury to the left forearm (Muscle Group VII) and left thigh (Muscle Group XIV), and residual scar disabilities of the right hand/thumb and upper back and right face are fully contemplated in the current schedular ratings.  There is neither allegation nor indication that the combined effect of all the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  The Board notes that under Johnson v. McDonald, 
762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating (under 38 C.F.R. § 3.321(b)) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect or collective impact of multiple service-connected disabilities to create such an exceptional circumstance.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1).  

Rating Based on Multiple Noncompensable Service-Connected Disabilities Analysis
	
In accordance with 38 C.F.R. § 3.324, whenever a veteran has two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

During the course of the appeal, the RO granted initial ratings of 10 percent effective from November 20, 2009 for SFW residuals of the left forearm (Muscle Group VII), SFW residuals of the left thigh (Muscle Group XIV), and residual SFW scars of the right hand/thumb and right upper back.  See August 2012 Decision Review Officer decision.   The Board also granted an initial 10 percent rating for the right facial scar disability.  As a result of the higher initial ratings awarded, the combined rating for service-connected disabilities is now 30 percent.  Because the Veteran has been assigned separate 10 percent ratings for four service-connected disabilities throughout the appeal period and no longer has only noncompensable service-connected disabilities, the issue of entitlement to a compensable rating 

based on multiple noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 lacks legal merit, and the appeal must be denied as a matter of law.  See Butts, 5 Vet. App. at 541.


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

An initial rating in excess of 10 percent for residuals, SFW, left forearm, Muscle Group VII, for the entire rating period is denied.

An initial rating in excess of 10 percent for residuals, SFW, left thigh, Muscle Group XIV, for the entire rating period is denied.

An initial rating in excess of 10 percent for residual scars, SFW, right hand/thumb and right upper back, for the entire rating period is denied.

An initial 10 percent rating for residual scar, SFW, right face, for the entire rating period is granted.

The appeal for a 10 percent rating for multiple noncompensable service-connected disabilities, being without legal merit, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


